Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 3/18/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over De Viverio Ortiz, US 20140235318 (De Viverio Ortiz) in view of Englman et al., US 20100029367 (Englman)
Regarding Claim 18. De Viverio Ortiz discloses a system comprising: 
a plurality of player cards, wherein each said player card is usable by a player of a plurality of players to play a game of chance and wherein each said player card 
a randomization device configured to randomly select a plurality of house indicia for the game of chance (Fig 3, elem 74. para 35, 60, 75. The system uses a random-number generator module to randomly select a plurality of house indicia in the form of number); 
a computing device comprising: 
an input device (para 37) configured to receive a physical item associated with a monetary value (Fig 3, elem 76. Para 60, 62); 
a user interface (para 37) configured to: 
enable the player to select a wager for the game of chance (para 9-11, 60, 62); and 
enable the player to initiate a cash out operation (para 51-52, 69); and 
a processor (para 66) programmed to: 
add the monetary value to a credit balance for the player (para 56, 60, 62); 
deduct the selected wager from the credit balance (para 9-11, 60, 62. Credits are deducted from the players’ accounts when they make wagers to play the game.); 
determine whether any player card of said plurality of player cards satisfies a winning criterion based on matching at least one of the plurality of player indicia with at least one of the plurality of house indicia (para 3, 5-7, 9, 66, 68, 73-74. Drawn numbers are compared to the numbers on the players’ cards to see if there are matches that satisfy a winning criterion.); and 

a pay table comprising at least one base prize that is awardable for said player card that satisfies the winning criterion (para 48, 55, 68, 100); and 
a rotatable wheel (Fig 7) comprising a plurality of randomly selectable prizes that are selectable by rotating said wheel, wherein a selected prize of the plurality of randomly selectable prizes is awarded to the player (para 33, 75-78, 81. The wheel is spun and used to provide an award to the player as a function of the selected symbol on the wheel.).
While De Viverio Ortiz discloses of a rotatable wheel that can be used for randomly selecting prizes for an individual player (33, 75-78, 81), wherein game play can be done so on a network in which a plurality of players play (Fig 10. Para 96-97) De Viverio Ortiz failed to disclose wherein the wheel-based prize that was randomly selected can be distributed to each player of the plurality of players.
However, Englman teaches of a wheel type gaming system (Fig 5, Abstract, para 47, 61) in which, based on a random selection made via the wheel, a prize can be determined and selected for distributing to all eligible players playing at a gaming machine (para 52, 55) wherein eligible players are considered any players playing a game on a gaming machine that is linked with other gaming machines (para 47, 52. In this case, this is interpreted as any player engaging in game play is considered eligible.) because it will generate additional player excitement and anticipation and players become more involved in the gaming experience (para 5).


Regarding Claim 21. 
Englman further discloses wherein the plurality of randomly selectable prizes comprises a prize of a free game of the game of chance that is awarded to each player of the plurality of players (para 6. The community free spin award includes a number of free spins of the base wagering game. In this case, this is interpreted as the award can be free plays of the base game.).

Regarding Claim 22. 
De Viverio Ortiz further discloses wherein the winning criterion includes matching a predetermined pattern of the player indicia with the selected plurality of house indicia (para 3, 5-7, 9, 66, 68, 73-74).

Regarding Claim 23. 
De Viverio Ortiz further discloses wherein the winning criterion includes matching a predetermined number of the player indicia with the selected plurality of house indicia (para 3, 5-7, 9, 79).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 

Regarding Claims 19-20. 
De Viverio Ortiz and Englman discloses the system of Claim 18, but failed to disclose wherein the plurality of randomly selectable prizes comprises a prize that is less than the at least one base prize; wherein the plurality of randomly selectable prizes comprises a prize of $0.
	However, Berman discloses of a chance-based game (Abstract) in which a wheel can be spun for providing consolation credit awards to players (para 34) wherein one selection of the wheel can result in there being no prize given (para 34. In this case, since no prize can be given, this means the selected prize can be interpreted as being $0 as well as less than a base prize.) because it can provide an enhancement to game play of the base game as well as increased entertainment (para 28).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Berman’s teachings with De Viverio Ortiz because it can provide an enhancement to game play of the base game as well as increased entertainment as taught by Berman.

Claims 33-36, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over De Viverio Ortiz, US 20140235318 (De Viverio Ortiz) in view of Navarrete, US 20140256393 (Navarrete) and Englman et al., US 20100029367 (Englman)

a plurality of player cards, wherein each said player card is usable by a player of a plurality of players to play a game of chance and wherein each said player card comprises a plurality of player indicia (Fig 5, 10. para 10-12, 39-40, 73); 
a randomization device configured to randomly select a plurality of house indicia for the game of chance (Fig 3, elem 74. para 35, 60, 75); 
a computing device comprising: 
an input device configured to receive a physical item associated with a monetary value (Fig 3, elem 76. Para 60, 62); 
a user interface configured to: 
enable the player to select a wager for the game of chance (para 9-11, 60, 62); and 
enable the player to initiate a cash out operation (para 51-52, 69); and 
a processor programmed to:
add the monetary value to a credit balance for the player; deduct the selected wager from the credit balance (para 56, 60, 62); 
determine whether any player card of said plurality of player cards satisfies a winning criterion based on matching at least one of the plurality of player indicia with at least one of the plurality of house indicia (para 3, 5-7, 9,  66, 68, 73-74) and 
decrease the credit balance in response to the cash out operation; 
a pay table comprising at least one base prize that is awardable for said player card that satisfies the winning criterion (para 48, 51-52, 55, 68, 100); and 

De Viverio Ortiz failed to disclose wherein a selected consolation prize of the plurality of randomly selectable consolation prizes is awarded players in the event that no player card of said plurality of player cards satisfies the winning criterion.
However, Navarrete discloses that when it comes odds-based numbers games many jurisdiction have it where such games are expected to be played to conclusion and if no winner has been determined after a certain amount of calls/draws and achieving a winning criteria, players can be rewarded a consolation prize (para 3, 15).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Navarrete’s teachings with De Viverio Ortiz because in the event that there is no winner for De Viverio Ortiz’s invention, all the players that do not have player cards that satisfies a winning criterion can be rewarded with a consolation prize.
While the combination of De Viverio Ortiz and Navarrete is interpreted as disclosing of a rotatable wheel that can be used for randomly selecting consolation prizes for an individual player both failed to disclose wherein the wheel-based 
However, Englman teaches of a wheel type gaming system (Fig 5, Abstract, para 47, 61) in which, based on a random selection made via the wheel, a prize can be determined and selected for distributing to all eligible players playing at a gaming machine (para 52, 55) wherein eligible players are considered any players playing a game on a gaming machine that is linked with other gaming machines (para 47, 52. In this case, this is interpreted as any player engaging in game play is considered eligible.) because it will generate additional player excitement and anticipation and players become more involved in the gaming experience (para 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Englman’s teachings with De Viverio Ortiz and Navarrete because it will generate additional player excitement and anticipation and players become more involved in the gaming experience as taught by Englman.

Regarding Claim 41. De Viverio Ortiz and Navarrete and Englman discloses the system of Claim 33. De Viverio Ortiz further discloses wherein the winning criterion includes matching a predetermined pattern of the player indicia with the selected plurality of house indicia (para 3, 5-7, 9, 66, 68, 73-74).

Regarding Claim 42. De Viverio Ortiz and Navarrete and Englman discloses the system of Claim 33. De .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over 
De Viverio Ortiz, US 20140235318 (De Viverio Ortiz) and Navarrete, US 20140256393 (Navarrete)  and Englman et al., US 20100029367 (Englman), as applied to Claim 33, and in further view of Berman et al., US 20150087412 (Berman).
Regarding Claim 34. 
De Viverio Ortiz and Navarrete and Englman disclose the system of Claim 33, but failed to disclose wherein the plurality of randomly selectable consolation prizes comprises a consolation prize of $0.
	However, Berman discloses of a chance-based game (Abstract) in which a wheel can be spun for providing consolation credit awards to players (para 34) wherein one selection of the wheel can result in there being no prize given (para 34. In this case, since no prize can be given, this means the selected prize can be interpreted as being $0 as well as less than a base prize.) because it can provide an enhancement to game play of the base game as well as increased entertainment (para 28).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Berman’s teachings with De Viverio Ortiz and Navarrete and Englman because it can provide an enhancement to game play of the base game as well as increased entertainment as taught by Berman.

Claim 35-38 is rejected under 35 U.S.C. 103 as being unpatentable over 
De Viverio Ortiz, US 20140235318 (De Viverio Ortiz) and Navarrete, US 20140256393 (Navarrete)  and Englman et al., US 20100029367 (Englman), and in further view of Dunaevsky, US 20030195034 (Dunaevsky)
Regarding Claim 35-36. 
De Viverio Ortiz and Navarrete and Englman disclose the system of Claim 33 but failed to disclose wherein said rotatable wheel comprises: 
an outer ring of sections that includes a first set of the plurality of randomly selectable consolation prizes such that each section of said outer ring of sections comprises a consolation prize of the first set of the plurality of randomly selectable consolation prizes; and
a middle ring of sections positioned between said outer ring of sections and said inner ring of sections, wherein said middle ring of sections comprises a third set of the plurality of randomly selectable consolation prizes such that each section of said middle ring of sections comprises a consolation prize of the third set of the plurality of randomly selectable consolation prizes; and 
an inner ring of sections that includes a second set of the plurality of randomly selectable consolation prizes such that each section of said inner ring of sections comprises a consolation prize of the second set of the plurality of randomly selectable consolation prizes.
	However, Dunaevsky discloses of a gaming machine (Abstract) that teaches of the implementation of concentric wheels (Fig 4, para 4-5, 32), which comprises an outer ring that includes a first set of the plurality of randomly selectable consolation prizes 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Dunaevsky with De Viverio Ortiz and Navarrete and Englman because it would provide higher consolation prize and therefore provide higher possible consolation awards to the player as taught by Dunaevsky. In this case, since the combination De Viverio Ortiz and Navarrete and Englman is interpreted as implementing the spinning of a wheel for determining a consolation prize to players, by implementing the concentric wheels of Dunaevsky would mean that players can actually be rewarded higher consolation prizes as taught by Dunaevsky.

Regarding Claim 37. 
De Viverio Ortiz and Navarrete and Englman and Dunaevsky disclose the system of Claim 36. Dunaevsky further discloses, wherein said outer ring of sections comprises a special symbol that, if selected, enables said rotatable wheel to be rotated to select one of the third set of the plurality of randomly selectable consolation prizes in said middle ring of sections (Fig 4, para 4-5, 27-28, 32, 36)

Regarding Claim 38. De Viverio Ortiz and Navarrete and Englman and Dunaevsky disclose the system of Claim 36. Dunaevsky further discloses wherein said middle ring of sections comprises a special symbol that, if selected, enables said rotatable wheel to be rotated to select one of the second set of the plurality of randomly selectable consolation prizes in said inner ring of sections (Fig 4, para 4-5, 27-28, 32, 36).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over 
De Viverio Ortiz, US 20140235318 (De Viverio Ortiz) and Navarrete, US 20140256393 (Navarrete)  and Englman et al., US 20100029367 (Englman) and Dunaevsky, US 20030195034 (Dunaevsky) and in further view of Uss et al., US 20160300454 (Uss)
Regarding Claims 39-40. De Viverio and Ortiz and Navarrete and Englman and Dunaevsky discloses the system of Claim 36, but failed to disclose wherein an average value of the third set of consolation prizes is greater than an average value of the first set of consolation prizes; 
	However, Uss teaches of a wheel based awarding system (Abstract, Fig 2a) in which there are a plurality of concentric wheels comprising an outer, middle, an inner wheel (Fig 2a depicts of an outer ring (elem 210), middle ring (elem 220), and inner ring (elem 230).) wherein the average values of the inner ring (elem 230)(ie: (1000+900+650+700+1000+850+750+800)/8=831.25 ) is greater than the average value of the middle ring (elem 220)(ie: (150+500+150+250+500+300+200+250)/8 =287.5) which is greater than the average value of the outer ring (elem 210)(ie: (100+10+25+75+5+50+25+50)/8=40) because it would  help build player excitement (para 48).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Uss’ teachings with De Viverio Ortiz and Navarrete and Englman and Dunaevsky because it would help build player excitement as taught by Uss.


Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Applicant states:“The rejection fails to establish a prima facie case of obviousness in that the rejection mischaracterizes the secondary reference to Englman with respect to disclosing or suggesting a "wheel type gaming system" on p. 4 of the Office Action. While Englman discloses "spins" and "free spins" this does not refer to a "wheel type gaming system" 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained in the rejection above, both De Viverio Ortiz and Englman are directed towards the concept of a wheel-type gaming system in which a random selection of a wheel is used for determining prizes. While De Viverio Ortiz is directed towards using a wheel for selecting a prize to an individual player, Englman teaches in which a wheel can be used for selecting a prize to a plurality of players. In this case, it would be obvious to one of ordinary skill in the art that having implementing a wheel for determining prizes not to one player but to a plurality of player would be seen as an improvement upon De Viverio Ortiz’s teachings as it would generate additional player excitement and anticipation and prompt multiple players become more involved in the gaming experience as taught by Englman.

The Examiner acknowledges the Applicant’s arguments with regard to Colvin et al., (US 20150011289) not being prior art under USC § 102(a) for the USC § 103 rejection and that it may not be used as prior art under the exception USC § 102(b)(1)(a) and has 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715